Whenever the question has been presented, I have maintained that the sovereign must be sued for tort by consent, and therefore upon its own terms (Moon v. Hines, 205 Ala. 355,87 So. 603, 13 A.L.R. 1020); that when the United States took over transportation properties of corporations and persons and operated the same there was no divided control; and that under the Federal Control Transportation System Act (and section 10 thereof) and orders of the Directors General of Railroads, no authority for suit for a tort was given against the corporation or owner, the result of the government's operation of such transportation properties. See my dissenting opinion in Crim v. L.  N. R. R. Co., 89 So. 376,2 L.  N. R. R. Co. v. Heidtmueller, 89 So. 191,3 L.  N. R. R. Co. v. Holmes, ante, p. 304, 89 So. 610, and the opinion of this court in Moon v. Hines, supra.
2 Ante, p. 110.
3 Ante, p. 29.